Citation Nr: 0314320	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1998 for a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions.  A November 1997 RO 
decision granted service connection and a 50 percent rating 
for PTSD, effective from July 10, 1991.  The veteran appealed 
for a higher rating of 100 percent for PTSD, since the 
effective date of service connection.  A January 1999 RO 
decision granted a higher rating of 100 percent for PTSD, 
effective December 30, 1998.  The veteran appealed for an 
earlier effective date for the 100 percent rating for PTSD, 
which he maintains should begin as of the effective date of 
service connection.


FINDINGS OF FACT

1.  On April 3, 1989, the veteran filed a claim for service 
connection for PTSD.  Such claim remained pending until the 
RO granted service connection and a 50 percent rating for 
PTSD, effective from July 10, 1991, and a 100 percent rating 
for PTSD, effective from December 30, 1998.

2.  At the time the veteran filed his claim for service 
connection for PTSD on April 3, 1989, and since then, he has 
had at least severe social and industrial impairment from 
PTSD, and has been precluded from securing and following a 
substantially gainful employment due to PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of April 3, 1989, for 
service-connection and a 100 percent rating for PTSD, have 
been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 
3.400, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1965 to September 1967, to include a period of service in 
Vietnam from January 1966 to January 1967.  In Vietnam, his 
duties included service as a military policeman.

The veteran was referred for psychotherapy in December 1980.  
His psychologist, F.A. DeShon, Ph.D., wrote in November 1981 
that his dysfunction was severe.  

In February 1989, Dr. DeShon wrote that the veteran's anxiety 
and panic due to delayed stress syndrome from Vietnam had 
worsened over the past year.  

On April 3, 1989, the veteran filed a claim for service 
connection for PTSD and other disabilities, including hearing 
loss.  

The veteran has periodically undergone psychiatric evaluation 
by a private psychiatrist, G.A. Michas, M.D.  Two such 
evaluations from July 31 and August 25, 1989, show that the 
veteran was oriented in all three spheres, his memory was 
intact, and he had no disturbance in flow or content of 
speech except when he became tearful and had difficulty 
expressing himself while discussing Vietnam.  Affect was 
depressed, but not flattened or inappropriate; his anxiety 
level was elevated with some somatic preoccupations and 
hypochondriacal features.  There were no overt psychotic 
manifestations, delusions, hallucinations, active paranoid 
ideation, tangential or circumstantial thinking, loosened 
associations, or suicidal ideation.  Diagnoses were acute and 
chronic dysthymic disorder, generalized anxiety disorder, and 
somatoform disorder (hypochondriasis).  The psychiatrist 
noted that the veteran was now unemployed.  He also noted 
that it did not appear to be as clear an issue as PTSD; the 
symptoms of a somatoform disorder and hypochondriacal 
features had developed within a 3 to 4 year period after 
separation from service.  PTSD could clearly produce some of 
the symptomatology, with some reexperienced trauma (but not 
recurrent dreams), numbness of responsiveness, survival 
guilt, some memory problems and trouble concentrating, sleep 
disturbance, exaggerated startle responses.  He also had 
anhedonia and anergia.  The psychiatrist stated that the 
veteran clearly had a great deal of symptoms.

In November 1989, the RO awarded service connection and a 0 
percent rating for bilateral hearing loss; such 
noncompensable evaluation has remained to the present day.  
This RO decision noted that action on the claim for service 
connection for PTSD was being deferred. 

In February 1990, the veteran again filed a claim for service 
connection for PTSD.  In March 1990, he said that he had been 
unable to work since July 1989.  Dr. DeShon also wrote in 
March 1990 that the veteran was unable to function due to his 
Vietnam experiences.  

In July 1990, the RO denied the claim for service connection 
for PTSD.  The veteran appealed that decision to the Board.

In August 1990, the Social Security Administration (SSA) 
awarded disability benefits, indicating that the veteran had 
become disabled in July 1989.  SSA documents show that the 
primary diagnosis was PTSD, and the secondary diagnosis was 
major depression.  Degrees of limitation included moderate 
restriction of activities of daily living and marked 
difficulties in maintaining social functioning.  Other notes 
show that he had PTSD to a significant degree, with anxiety 
and depression.  He had high-ranging anxiety and paranoia; he 
was very reclusive and had a very constricted lifestyle.  He 
was not able to maintain adequate attendance, relate well to 
others, or sustain work efforts.

A VA clinical social worker wrote in November 1992 wrote that 
the veteran was often dependent and required much support; 
the veteran also had numerous difficulties with interpersonal 
relationships.  

Lay statements from 1993 described the onset and severity of 
the veteran's PTSD.

A February 1993 report from Dr. DeShon noted the PTSD 
symptoms (re-experiencing of a traumatic event, recurrent 
distressing dreams of the event, anxiety, intense 
psychological distress, startle responses, persistent 
avoidance of stimuli associated with the trauma or numbing of 
general responsiveness, inability to recall an important 
aspect of the trauma, markedly diminished interest in 
significant activities, feelings of detachment, sense of 
foreshortened future, persistent symptoms of increased 
arousal, sleep problems, irritability or anger outbursts, and 
concentration difficulty) and concluded that the veteran's 
daily life requirements were a tremendous struggle.

In a separate letter that month, Dr. DeShon also wrote that 
he did not see the veteran functioning in any sustained 
meaningful way any longer.  He stated that the veteran was 
psychologically disabled given the history of severe mood 
swings, severe depression, suicidal ideations of a serious 
magnitude, possible negative signs of schizophrenia, and poor 
response to psychiatric interventions.  He also stated that 
the veteran was unable to function socially.  

In a July 1993 psychiatric evaluation, Dr. Michas noted that 
the veteran was overwhelmed with sadness and significant 
crying spells in November 1989 during a VA hospitalization 
when he observed a double amputee, which caused recollections 
of Vietnam to surface.  On examination, he was oriented; 
memory was intact with evidence of dissociative episodes from 
history; sensorium was clear; affect was depressed, 
dysphoric, and restricted.  He had difficulty concentrating, 
but he had no active thought disturbance, delusions, 
hallucinations, or fixed active paranoid ideation.  He 
reported continual difficulty in having any sense of 
happiness.  Reality contact was appropriate; judgment was not 
impaired.  He reported high degrees of autonomic arousal from 
his symptoms, with a great deal of somatization.  There was 
no evidence of circumstantial thinking, loosened 
associations, or concrete thinking.  He had pervasive 
dysphoric mood, re-experienced trauma with chronic anxiety 
and depression, general numbing and avoidance, hyperarousal 
with increased startle response, tremendous self-blame and 
survival guilt, and markedly deficient self-esteem.  The 
psychiatrist stated that the veteran had had chronic symptoms 
over the years, finally leading to SSA disability and 
inability to continue his competitive work attempts in 1989.  
His symptom level was high, and he was severely impaired by 
PTSD; the Global Assessment of Functioning (GAF) scale score 
was 41, with serious symptoms and serious impairment.  

The veteran testified at an RO hearing in July 1993 with 
regard to the then-pending appellate issue of service 
connection for PTSD.  

According to a September 1993 report by a private 
psychologist, L.E. Stapleton, Ph.D., the veteran had delayed 
onset of PTSD.  He wrote in November 1993 that the veteran's 
PTSD was directly related to military service and that the 
veteran met the criteria for a 100 percent rating based on 
and quoting the criteria for a 100 percent rating under then-
applicable VA regulations.

In April 1994, the veteran presented with respiratory 
symptoms; discharge diagnoses included PTSD with panic 
attacks.  From July to August 1994, he was hospitalized for 
severe depression, suicidal ideation, chest pain, and 
gastrointestinal distress.  His mental status was stabilized, 
and he was discharged with diagnoses of recurrent type major 
depression and PTSD.  He was rehospitalized in November 1994 
for progressive depression, anxiety, ineffective coping, 
sleep and appetite disturbance, suicidal thoughts, crying 
spells, and the feeling of being overwhelmed.  Final 
diagnoses were moderately severe major depressive disorder, 
chronic dysthymic disorder, PTSD, dissociative disorder, 
somatiform disorder, and schizoid, avoidant, aggressive, and 
sadistic personality traits.

After psychological evaluation, Dr. Stapleton wrote in 
December 1994 that due to certain symptoms, employment was 
not feasible at the time or in the near future.  He diagnosed 
the veteran with severe, chronic PTSD, recurrent and severe 
major depression without psychotic features, and panic 
disorder without agoraphobia; he assigned a GAF scale score 
of 41.  He also stated that given the longstanding nature of 
the symptoms combined with recent and frequent episodes of 
decompensation requiring hospitalization, he was unlikely to 
ever return to gainful employment.  The psychologist 
concluded that the veteran's mental status and chronic health 
problems rendered him disabled and completely dependent upon 
financial resources from disability compensation.  

In January 1995, a private family doctor, B.A. Buckelew, 
M.D., confirmed the veteran's inability to be productive and 
expressed frustration with his inability to participate in an 
active, productive, enjoyable life.  

Dr. DeShon wrote in January 1995 that he had been treating 
the veteran since 1980 and that his diagnosis of PTSD had 
persisted to the present.  

Dr. Michas evaluated the veteran again in July 1995, noting 
reports of significant depressive symptoms, periods of 
autonomic arousal, anhedonia, anergia, hopelessness, 
helplessness, nightmares, withdrawing to himself, long-term 
relationship difficulties, inability to establish meaningful 
relationships, and trouble maintaining himself in the work 
force.  He remarked that the PTSD was of significant severity 
to interfere with life to a major degree.  

Dr. DeShon wrote in a July 1995 letter that there had not 
been any great change in the veteran or in his PTSD 
diagnosis; he described the veteran as severely distressed 
who had gotten worse even with medication and therapy.  Dr. 
DeShon stated that the veteran was disabled.

VA treatment records from 1996 reflect treatment for 
conditions including PTSD.

In November 1996, the Board remanded the veteran's claim for 
service connection for PTSD; the Board stated that the claim 
had been pending since a July 1990 RO decision that had 
denied service connection.  

A July 1997 VA PTSD examination noted a history of the 
veteran having been disabled since 1989.  His diagnosis was 
PTSD and the GAF scale score was 60.  On an ensuing 
examination by a board of 2 psychiatrists, his GAF scale 
score was between 50 and 60.  He reportedly had gradually 
increasing PTSD symptoms.  He was unable to leave his home 
except for special occasions and then only for short periods 
of time.  He had no social life or recreational outlet.  

In November 1997, the RO granted service connection and a 50 
percent rating for PTSD, effective as of July 10, 1991.  The 
veteran appealed for a higher rating of 100 percent rating 
for PTSD, as of the effective date of service connection.

Dr. Michas wrote in a December 1998 letter (received December 
30, 1998) that the veteran had not worked for many years and 
was clearly incapable of employment due to depression, 
intrusive memories of Vietnam, and difficulty coping with 
other people due to conflict, anger, periodic self-protective 
social withdrawal, great difficulty sustaining positive 
social relationships in a work environment.  The psychiatrist 
concluded that the veteran should be considered unemployable 
and vocationally disabled for the foreseeable future.  

Dr. Michas also wrote in a statement dated (and received) 
December 30, 1998, that the veteran had a myriad of symptoms 
in keeping with anxiety attacks and an anxiety disorder 
condition beginning while in service.  He stated that the 
veteran suffered from recurrent major depressive disorder, a 
dysthymic disorder, significant PTSD, and dissociative 
disorder.  Experiences in 1989 surfaced well repressed 
memories that began to put together the veteran's reaction to 
trauma, which had been very pathological.  The psychiatrist 
remarked that the veteran had PTSD of significant severity to 
interfere with his life to a major degree, which was related 
to combat experiences in Vietnam.  

In a January 1999 decision, the RO increased the rating for 
PTSD to 100 percent, effective December 30, 1998, based on 
the date of receipt of the most recent letters from Dr. 
Michas.

Dr. Michas wrote in December 1999 that the veteran was 
clearly 100 percent disabled from PTSD since July 10, 1991 
(when service connection was made effective).
 
II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim and of his and the VA's 
mutual responsibilities for providing evidence.  Relevant 
medical and other records are on file.  The VA has satisfied 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran contends that the effective date of the 100 
percent rating for PTSD should be earlier than December 30, 
1998; specifically, he contends that the effective date of 
the 100 percent rating should be July 10, 1991 (the date the 
RO selected as the effective date for service connection).  
This entire proceeding arises from the original claim for 
service connection and the original granting of service 
connection for PTSD.  The veteran appealed the initial 50 
percent PTSD rating, and he also appealed the effective date 
of the 100 percent rating that was eventually assigned.
 
Initially, the Board notes that there is an error in the 
effective date of the award of service connection for PTSD.  
The effective date for an award of service connection, where 
the claim is filed more than one year after service, will be 
the date of VA receipt of the claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400 (b)(2).  

The RO awarded service connection and a 50 percent rating for 
PTSD effective from July 10, 1991.  Although the veteran's 
claim involves a claim for an effective date earlier than 
December 30, 1998 for the 100 percent rating for PTSD, the 
Board also finds that there is a permissible basis for an 
earlier effective date for the award of service connection 
for PTSD.  The issue of the proper effective date of service 
connection for PTSD is reasonably raised by the particular 
facts of this case.  The veteran's original claim for service 
connection for PTSD was received by the RO on April 3, 1989, 
and such claim remained pending until the grant of service 
connection.  The file includes evidence that the veteran 
suffered from PTSD at the time of filing of the original 
claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000) (where 
original claim for benefits is pending, the date of receipt 
of evidence is not relevant; the effective date shall be 
fixed in accordance with the facts found, but not earlier 
than the date of receipt of the claim).  The proper effective 
date for service connection for PTSD is April 3, 1989.

The Board now turns to the veteran's claim for an effective 
date earlier than December 30, 1998, for the 100 percent 
rating for PTSD.  He timely appealed the initial 50 percent 
rating for PTSD, on the granting of service connection for 
the condition, and then he appealed the later award of 100 
percent that was assigned in the course of the proceedings 
based on the original claim for service connection.  Under 
such circumstances, where a claim involves the ratings 
assigned based on the original award of service connection, 
different percentages ratings may be assigned for different 
periods of time since the effective date of service 
connection (so-called "staged ratings"), based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
the question remains open as to the proper percentage 
evaluation (or evaluations) for PTSD since the April 3, 1989 
effective date for service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable to the period since they 
became effective.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The "old" criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 50 percent when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

The veteran's only other service-connected disability is 
bilateral hearing loss, evaluated as 0 percent disabling.  
Under the "old" criteria, where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
name. 38 C.F.R. § 4.130, Code 9411 (PTSD) (2002).

The evidence shows that in the early 1980s (before the 
veteran filed the original claim for service connection), he 
had a psychiatric dysfunction (eventually diagnosed as PTSD), 
which a treating psychologist and therapist described as 
severe.  In July 1989, a treating psychiatrist, Dr. Michas, 
prepared the first of many eventual reports that noted that 
the veteran was unemployed and had a great deal of 
symptomatology due to PTSD and other disorders.  (Since then, 
the veteran's various psychiatric symptoms have mostly been 
related to his service-connected PTSD.) 

Also, the SSA considered the veteran to have been disabled 
due to a primary diagnosis of PTSD (and a secondary diagnosis 
of major depression) as early as July 1989.  While the SSA's 
disability determinations are not binding on the VA, the 
SSA's determination is evidence.  Holland v. Brown, 6 Vet. 
App. 443 (1994); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Under the "old" criteria, evidence of severe impairment due 
to service-connected PTSD warrants a 70 percent rating.  
38 C.F.R. § 4.132, Code 9411 (1996).  When a mental disorder 
rated 70 percent is the only compensable disability and is 
coupled with evidence that the mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular rating is appropriate.  
38 C.F.R. § 4.16(c) (1996).  As noted, the veteran is 
service-connected for bilateral hearing loss, but that 
condition is noncompensable.  The provisions of 38 C.F.R. 
§ 4.16(c) are applicable.

Medical records show that since the time that the veteran 
filed his claim for service connection for PTSD on April 3, 
1989, he has had at least severe social and occupational 
impairment from the condition, with symptoms such as 
depression, flashbacks, nightmares, anxiety, sleep 
disturbances, some memory impairment, and suicidal ideation.  
Medical professionals who have treated him since the 
effective date of service connection (April 3, 1989) 
generally agree that he has been unemployable since then due 
to PTSD.  Considering the old criteria of Diagnostic Code 
9411, and the old criteria of 38 C.F.R. § 4.16(c), the Board 
finds that since service connection for PTSD became effective 
on April 3, 1989, there has been at least continuous severe 
social and industrial impairment from the disorder (i.e., the 
old 70 percent criteria of Code 9411), and that such has 
prevented gainful employment (warranting elevation to a 100 
percent schedular rating under old 38 C.F.R. § 4.16(c)).  
Such supports a continuous 100 percent rating for PTSD since 
service connection became effective on April 3, 1989.  

The Board concludes that the law and evidence supports an 
effective date of April 3, 1989 for service connection and a 
100 percent rating for PTSD.  The benefit of the doubt rule 
has been considered in granting this benefit.  38 U.S.C.A. 
§ 5107(b).






ORDER

An effective date of April 3, 1989, for service connection 
and a 100 percent rating for PTSD, is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

